People v Lang (2020 NY Slip Op 04584)





People v Lang


2020 NY Slip Op 04584


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-00017
 (Ind. No. 123/15)

[*1]The People of the State of New York, respondent,
vTimothy Lang, appellant.


Timothy Lang, Elmira, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Cristin N. Connell of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 22, 2018 (People v Lang, 164 AD3d 832), determining an appeal from a judgment of the Supreme Court, Nassau County, rendered December 1, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., BALKIN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court